Title: To George Washington from George Weedon, 17 November 1786
From: Weedon, George
To: Washington, George



Sir
Richmond November 17th 1786

Your circular Letter of the 31t of October having been communicated to the annual Meeting of the Virginia Cincinnati,

they have directed me to assure you, that while they regret the loss the Society sustains by your relinquishing the Presidency, they are fully sensible of the justness of those motives which have determined your Retreat. They lament however, that to the causes which might have operated to produce this resolution before, is added a more afflicting one, the ill state of your health. They can never sufficiently express their gratitude for the patronage you afforded the Society in its insecure and infant state; and they trust that they shall never deviate from those principles of their constitution, which, as they procured your approbation, must dispel every idea of jelousy from the minds of the good People of these United States. They receive with pleasure the information of your being ready to sign Diplomas during your continuance in Office; as they apprehend those Papers might lose much of their value, in the opinion of the members, if marked with any other signature—This circumstance induces them to wish that you could be prevailed upon, to sacrifice so much of your valuable time to the interests of the Institution, as might be necessary for this purpose, without subjecting yourself to any other duty of the Presidency; supposing that the other labours of the Office, might without inconveniency be transferr’d to the Vice President of the Society—I have the honor to be with much esteem Your obt Servt

G. Weedon Prest

